Order unanimously affirmed without costs. Memorandum: Daryl E. Eccles (plaintiff) sustained injuries when a conveyor manufactured by defendant rolled away from a press machine and fell to the ground. Plaintiff was in the process of attaching the conveyor to the press machine when the injury occurred. Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint asserting causes of action for negligence, strict products liability and breach of warranty. Defendant failed to establish as a matter of law that the conveyor was in a safe condition when it was sold to plaintiffs employer (see, Dickerson v Meyer Mfg., 248 AD2d 970; see generally, Voss v Black & Decker Mfg. Co., 59 NY2d 102, 107). In addition, defendant failed to establish as a matter of law that the modifications made to the conveyor by plaintiffs employer rendered the conveyor defective and caused plaintiffs injuries (see, Smith v Minster Mach. Co., 233 AD2d 892, 893; Lamey v Foley, 188 AD2d 157, 168; see generally, Liriano v Hobart Corp., 92 NY2d 232, 238; Robinson v Reed-Prentice Div., 49 NY2d 471, 479). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J. — Summary Judgment.) Present — Denman, P. J., Lawton, Hayes, Pigott, Jr., and Hurlbutt, JJ.